  Case 5:18-cv-00074-LGW-BWC Document 26 Filed 07/31/20 Page 1 of 1


                                                                                                 FILED
                      IN THE UNITED STATES DISTRICT COURT                             John E. Triplett, Acting Clerk
                                                                                       United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                         By CAsbell at 10:33 am, Jul 31, 2020
                               WAYCROSS DIVISION


 JUAN CARLOS MIRANDA-NODA,

                Petitioner,                                CIVIL ACTION NO.: 5:18-cv-74

        v.

 WARDEN TRACY JOHNS,

                Respondent.


             AMENDED ORDER FOR HEARING BY ELECTRONIC MEANS

       The Court hereby reschedules the video telephonic conference (“VTC”) in this matter.

The VTC in this case will be held on Monday, August 3, 2020, at 2:00 PM. All other

instructions and directives in the Court’s previous Order remain in full force and effect. Doc. 25.

       SO ORDERED, this 31st day of July, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
